Citation Nr: 0831546	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  02-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


INTRODUCTION

The veteran had active service from January 1943 to January 
1946. He died in March 2001. The appellant is the surviving 
spouse of the veteran.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

In a November 2002 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated August 
31, 2004, the Court vacated the Board's November 2002 
decision and remanded the case.  Counsel for the Secretary of 
Veterans Affairs appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit.  In a  per 
curiam order dated March 5, 2008, based on a Motion by the 
Secretary, the Federal Circuit summarily affirmed the Court's 
decision.  The case was returned to the Court, which on June 
4, 2008 returned the case to the Board for compliance with 
the directives contained in its August 2004 Memorandum 
Decision. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death, which she contends was due to radiation 
exposure in service.

As was alluded to above, the Court remanded this case via an 
August 2004 decision.  As was noted by the appellant's 
attorney, the case now returns to the Board "after a long 
judicial sojourn".  
 

The Court's August 31, 2004 Memorandum Decision, which has 
not been subsequently amended, in essence indicated that 
there was inadequate notification under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  
See the slip opinion, pages 6-7.  Citing an admission by 
representatives of the Secretary of VA that "[t]the factual 
integrity of [the] BVA's decision now is compromised by [the 
National Research Council's] conclusion that [the Defense 
Threat Reduction Agency's] estimates for radiation-exposed 
veterans may have been underestimated substantially", the 
Court indicated that "the issue of the DTRA dose estimate 
should be considered by VA on remand."  Id., page 8.

In a letter to the Board dated August 27, 2007, the 
appellant's attorney argued that "VA has not obtained 
reliable dose estimates".   

After having considered the matter, the Board believes that 
both VCAA compliance and the alleged radiation dose estimate 
inaccuracy must be dealt with by the agency of original 
jurisdiction. 

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  VBA should provide the appellant with 
complete VCAA notice, to include 
appropriate notification under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After being informed by the Court's 
August 31, 2004 Memorandum Decision, VBA 
should take appropriate step to obtain a 
revised dose estimate and medical opinion 
concerning the cause of the veteran's 
death. 

3.  The appellant's claim should then be 
readjudicated.  If the decision is 
unfavorable to the appellant, a 
supplemental statement of the case should 
be prepared and furnished to the appellant 
and her attorney.  An appropriate period 
of time should be allowed for a response.  
The claims folder should then be returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




